IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-31305
                         Summary Calendar


WISTING FIERRO RUIZ ET AL.,

                                         Plaintiffs,

WISTING FIERRO RUIZ; JAIRO FERNANDO RIASCOS;

                                         Plaintiffs-Appellants,

versus

JANET RENO, U.S. ATTORNEY GENERAL, ET AL.,

                                         Defendants,

JANET RENO, U.S. Attorney General;
KEITH HALL, Warden; RITA A. STANLEY;
R. KEVIN MCHUGH; NANCY A. HOOKS;
U.S. BUREAU OF PRISONS, DIRECTOR;
UNITED STATES IMMIGRATION AND NATURALIZATION SERVICE,

                                         Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                         USDC No. 95-CV-191
                        - - - - - - - - - -
                           March 24, 1998
Before KING, HIGGINBOTHAM and DAVIS, Circuit Judges.

PER CURIAM:*

     Wisting Fierro Ruiz (federal prisoner No. 59534-079) and

Jairo Fernando Riascos (federal prisoner No. 05062-003) appeal


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 96-31305
                               -2-

the dismissal of their complaint seeking monetary damages for

alleged civil rights violations arising out of deportation

proceedings initiated by the Attorney General.   We affirm on the

alternative basis that the district court lacked subject-matter

jurisdiction to review appellants’ claim.   See 8 U.S.C.

§ 1252(g).

     AFFIRMED.